DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the response After Final Action filed on 10/9/2020.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The examiner finds Claims 6-8, 10, 12-16 and 18-28 as allowable. 
Further the examiner notes the following: The present invention is directed to: Provided are robots for managing inventory of arbitrary size, shape, weighted, or other distinct featured items. The robots dynamically and adaptively manage inventory for items stacked atop one another, items stacked behind one another, items that are horizontally arranged, items that are dispensed from a gravity flow dispenser, items that are dispensed from a back-to-front push dispenser, and items that are loosely contained within a bin. The robots have a sensory array from which dimensions of a particular arrangement and dimensions of a particular item in the particular arrangement can be calculated. The calculated dimensions can include length, width, or height of a particular arrangement and a particular item or force imposed by the particular arrangement and mass of the particular item. Based on these dimensions, the robots can dynamically track different item inventories without counting each individual item. 



Beniyama et al. (US 2010/0017407 A1) is directed to: A system recognizes an arrangement of an object and counts the number of objects, comprising: a sensor for measuring a distance between the sensor and an object; a moving mechanism for moving the sensor; and a computer that is connected with the sensor and includes an object information database, an object arrangement database; a sensor data integrating section; and the sensor an object comparison calculator adapted to create an object model based on the data. 
Tighe et al. (US 10,157,452 B1) is directed to: Images may be acquired by cameras and processed to detect the presence of objects. Described are techniques to use rectified images for further processing such as object detection, object identification, and so forth. In one implementation, an image from a camera is processed to produce a rectified image having an apparent perspective from overhead. For example, the rectified image may be an image that appears to have been obtained from a virtual camera that is above the shelf and having a field-of-view that looks downward. The rectified image may be an orthonormal projection of pixels in the acquired image, relative to a plane of the surface upon which the objects are resting.
Ren (US 10,169,667 B1) is directed to: Described is a system for counting stacked items using image analysis. In one implementation, an image of an inventory location with stacked items is obtained and processed to determine the number of items stacked at the inventory location. In some instances, the item closest to the camera that obtains the image may be the only item viewable in the image. Using image analysis, such as depth mapping or Histogram of Oriented Gradients (HOG) algorithms, the distance of the item from the camera and the shelf of the inventory location can be determined. Using this information, and known dimension 
Smith (US 5,215,421) is directed to: In accordance with the present invention there is provided a warehouse system in which containers are stored on a gravity chute system inclined at an angle with the horizontal sufficient to overcome the kinetic coefficient of friction between the chute and a container placed thereon and may overcome the static coefficient of friction between the chute and a container placed thereon. The warehouse system includes a receiving system, a storage system, a shipping system, and an inventory system.
However, none of Beniyama, Tighe, Ren and Smith teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claim 1, and similarly claims 16 and 21.  For example, none of the cited prior art teaches or suggest the features of claim 1, and similarly Claim 21, more specifically:  aiming a sensor of the sensory array at first and last items of a plurality of items in a particular arrangement, wherein the first and last items are separated by at least one other item of the plurality of items; detecting, by operation of the robot, a first unique feature on a side of the first item that is within a field-of-view of the sensor, and a second unique feature on a side of the last item that is within the field-of-view based on first output from the sensor; measuring, by operation of the robot, a distance between the first and last items in the particular arrangement based on separation between the first unique feature and the second unique feature in the first output from the sensor, wherein measuring the distance is performed exclusive of information that is stored within a database and without the robot accessing the database; aiming the sensor at one item or two adjacent items in the particular arrangement; measuring, by operation of the robot, a size  of a particular item in the particular arrangement based on second output from the sensor, wherein -- 2 --Attorney docket: LDR_P0009 USPTO serial: 15/201,216 the second output comprises a dimension of  the one item or a distance between unique features  of the two adjacent items, wherein the particular item is one item from the plurality of items, and wherein measuring the size is performed exclusive of the information that is stored in the database and without the robot accessing the database; and  tracking inventory of the plurality of items in the particular arrangement by deriving a number of items in the particular arrangement from the distance between the first and last items that is measured directly from the first sensor output, the size of the particular item, that is measured directly from the second sensor output, and exclusive of data that is stored in a database or another data source. Further, none of the cited prior art teaches or suggest the features of Claim 16, more specifically a motorized base positioning the robot before a plurality of units of an item organized according to a particular arrangement; a retrieval arm retrieving a particular unit off from the particular arrangement; a sensory array comprising at least one sensor obtaining (i) a first measure of distance separating a first unit and a last unit in the particular arrangement based on first output from the -- 4 --Attorney docket: LDR_P0009 USPTO serial: 15/201,216 sensor that captures one end of the particular arrangement and an opposite end of the particular arrangement as a result of aiming the sensor at the first and last units in the particular arrangement prior to the retrieval arm retrieving the particular unit, and (ii) a different second measure corresponding to a size of a particular item based on second output resulting from aiming the sensor at the retrieval arm after retrieval of the particular unit off from the particular arrangement with the retrieval arm; and a processor dynamically tracking a count for a number of units in the particular from the first measure of distance, that is obtained directly from the first output of the sensor, the size of the particular item, that is obtained directly from  the second output of the sensor, and exclusive of data that is stored in a database or another data source.
Therefore the examiner finds the claims allowable. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASFAND M SHEIKH whose telephone number is (571)272-1466.  The examiner can normally be reached on M-F: 9a-5:30p (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 





/ASFAND M SHEIKH/Primary Examiner, Art Unit 3627